Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered April 12, 1999, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing an indeterminate sentence of 5 to 10 years imprisonment and a civil forfeiture, inter alia, in the amount of $332.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed thereon; as so modified, the judgment is affirmed, and the matter is remitted to the County Court, Dutchess County, for further proceedings consistent herewith.
*367The plea minutes do not indicate that the defendant agreed to the payment of a civil forfeiture as a condition of the agreed-upon sentence. Accordingly, at sentencing, the defendant should have been given an opportunity either to withdraw his plea or to agree to pay the civil forfeiture in addition to a prison sentence (see People v Cisco, 208 AD2d 643; cf. People v Ford, 246 AD2d 665, 666; People v Concepcion, 188 AD2d 483). Florio, J.P., O’Brien, Friedmann, Adams and Crane, JJ., concur.